Title: To James Madison from William Jarvis, 4 March 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 4th: March 1807

The foregoing is a Copy of the letter I had the honor to address you by the Brig. Mentor, Capt. Rhodes, via New York.  Nothing worthy of notice has since occurred in the political world.  On the 20th: Ultimo the funeral ceremonies in honor of the late Minister, the Conde de Villavorde, was celebrated.  A piece of very elegant solemn Music was performed by about an hundred Musicians & twenty five singers, Mass said, & a funeral oration delivered.  All the Foreign officers were invited, & all the Court that were not with the Prince.  The day before a number of promotions took place.  His Excy. Mr. d’Araujo was appointed President of the Junta of Commerce, was confirmed Counseller of State & had the grand cross given him.  The Count d’Ega, Minister at Madrid, was made a Marquis; it is said for Negotiating a Match between the oldest daughter of the Prince Regent & the Prince of Brazil  The princess is about 14 years of age  She is neice to the Prince of Brazil.  It is also said that he settled the differences between the Prince of Brazil & the Prince of Peace & that at present cordiality is restored between them; and for this service the King of Spain has recommended him very highly to the Prince.  It is likewise said that he is to return & will have the Conde de Villavordes Office of Minister of Interior.  At present the Visconde de Anadie is Officiating in it.  The Minister of Finance had also some additional honors conferred on him.  He is supposed to be rather favorable to the English, His Ex’cy Mr d’Araujo beleived to be rather inclined to the French; the Visconde Anadie, if any thing in favour of the French, but rather Neutral.  Upon the subject of Peace & War the general Sentiment is in favour of a continuance of War but I presume this is founded on the decided tone of the British Ministry since the opening of Parliament & on the Russian Manifesto.  Inclosed will go three packets from Mr Erving, recd yesterday by the Govmt. Courier from Madrid.  With the greatest consideration I have the honor to be Sir Yr Mo: Ob: Servant

William Jarvis

